Case 1:19-cv-00191-DKW-KJM Document 64 Filed 08/10/20 Page 1 of 7            PageID #: 590




                    IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF HAWAI‘I


   ERIC M. STROEVE,                            Case No. 19-cv-00191-DKW-KJM

                Plaintiff,                     ORDER (1) GRANTING MOTION
                                               FOR SUMMARY JUDGMENT, AND
         vs.                                   (2) DIRECTING ENTRY OF FINAL
                                               JUDGMENT IN FAVOR OF
   LANCE YORITA,                               DEFENDANTS

                Defendant.



        Now before the Court is the third motion for summary judgment filed,

  collectively, by the parties in this action. Dkt. No. 52. Unlike the prior two

  motions, this time, the motion for summary judgment is unopposed. More

  importantly, in support of the motion, Defendant Lance Yorita has submitted

  evidence in support of his version of events. Because that version is unopposed

  and reflects that Yorita did not use excessive force against Plaintiff Eric Stroeve,

  Yorita’s motion for summary judgment is granted. In addition, because all other

  defendants have previously been dismissed, the Clerk is directed to enter final

  judgment in their favor.

                               STANDARD OF REVIEW

        Pursuant to Federal Rule of Civil Procedure 56(a), a party is entitled to

  summary judgment “if the movant shows that there is no genuine dispute as to any
Case 1:19-cv-00191-DKW-KJM Document 64 Filed 08/10/20 Page 2 of 7              PageID #: 591




  material fact and the movant is entitled to judgment as a matter of law.” In

  particular, the movant’s “initial responsibility” is to inform the district court of the

  basis for its motion and to identify those parts of the record “which it believes

  demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v.

  Catrett, 477 U.S. 317, 323 (1986). The moving party is then entitled to judgment

  as a matter of law if the non-moving party fails to make a sufficient showing on an

  essential element of a claim in the case on which the non-moving party has the

  burden of proof. Id. In assessing a motion for summary judgment, all facts are

  construed in the light most favorable to the non-moving party. Genzler v.

  Longanbach, 410 F.3d 630, 636 (9th Cir. 2005).

                   RELEVANT PROCEDURAL BACKGROUND

        The instant motion for summary judgment was filed on June 23, 2020. Dkt.

  No. 52. On the same day, the Court set the motion on a non-hearing briefing

  schedule pursuant to Local Rules 7.1(c) and 7.2. Dkt. No. 55. This meant that

  Plaintiff had until July 7, 2020 to file a response. Local Rule 7.2. However, the

  Entering Order that was sent to Stroeve to inform him of the briefing schedule was

  returned as undeliverable. Dkt. No. 56. Nonetheless, on June 30, 2020, Stroeve

  filed a notice of change of address. Dkt. No. 58. As a result, on July 18, 2020,

  the Court extended the time to file a response to the motion for summary judgment


                                              2
Case 1:19-cv-00191-DKW-KJM Document 64 Filed 08/10/20 Page 3 of 7                     PageID #: 592




  until July 27, 2020. Dkt. No. 61. In addition, Defendant re-served the motion for

  summary judgment. Dkt. No. 59. As of the date of this Order, no response or

  request for extension of time has been filed by Stroeve.1

                                FACTUAL BACKGROUND

         The evidence submitted in connection with the instant motion for summary

  judgment reflects the following.

         On June 13, 2017, Defendant Yorita was a police officer with the Maui

  Police Department (MPD). Decl. of Lance Yorita at ¶¶ 2-3, Dkt. No. 53-1. At

  approximately 6:37 p.m. on that date, Yorita was dispatched to a business called

  Pome in Paia, Maui. Id. at ¶ 3. Yorita made contact with the complainant,

  Walter Hutton, who reportedly observed a Caucasian male standing inside a

  bathroom with his right hand inside an electrical panel. Id. After Hutton

  provided a description of the Caucasian male, Yorita walked over to a church

  directly across the street from Pome. Id. at ¶ 4. Yorita observed a male sitting on

  a bench matching the description of the Caucasian male provided by Hutton. The

  male was later identified as Plaintiff Stroeve. Id. As Yorita approached Stroeve,

  Yorita detected the smell of marijuana from about seven feet away and, then, after



  1
   Stroeve also did not appear at a settlement conference with the assigned Magistrate Judge on
  July 15, 2020. Dkt. No. 62.

                                                  3
Case 1:19-cv-00191-DKW-KJM Document 64 Filed 08/10/20 Page 4 of 7           PageID #: 593




  getting closer, Yorita saw Stroeve roll what looked like a marijuana cigarette. Id.

  at ¶ 5. Yorita informed Stroeve as to the reason he was contacting him and

  instructed Stroeve to put down the cigarette. Id. at ¶ 6. Stroeve refused to

  comply, grabbed his hat and backpack, and tried to stand up. Id. at ¶¶ 6-7. In

  response, Yorita attempted to place Stroeve under arrest while informing him that

  his arrest was for possessing suspected marijuana. Id. at ¶ 7. A struggle ensued

  with both Yorita and Stroeve ending up on the ground. Id. at ¶ 8. During the

  struggle, Stroeve obtained possession of Yorita’s metal baton, swinging it at and

  striking the officer in the forehead. Id. Both Yorita and Stroeve sustained

  injuries during the struggle. Id. at ¶ 9. Eventually, with the help of others,

  Stroeve was handcuffed and arrested. Id. After Stroeve was placed in handcuffs,

  there was no further physical violence between Stroeve and Yorita. Id. at ¶ 10.

  Yorita then drove himself to the hospital emergency room to have his injuries

  treated. Id. at ¶ 11.

                                    DISCUSSION

        The sole remaining claim in this case is one of excessive force against Yorita

  for the events on June 13, 2017 subsequent to Stroeve being placed in handcuffs.

  See Dkt. No. 4 at 10. Claims alleging the use of excessive force during an arrest

  are “analyzed under the Fourth Amendment’s ‘objective reasonableness


                                            4
Case 1:19-cv-00191-DKW-KJM Document 64 Filed 08/10/20 Page 5 of 7            PageID #: 594




  standard.’” Saucier v. Katz, 533 U.S. 194, 204 (2001) (quoting Graham v.

  Connor, 490 U.S. 386, 388 (1989)). The “reasonableness” of an officer’s actions

  “must be judged from the perspective of a reasonable officer on the scene, rather

  than with the 20/20 vision of hindsight.” Graham, 490 U.S. at 396. “[T]he

  question is whether the officers’ actions are ‘objectively reasonable’ in light of the

  facts and circumstances confronting them, without regard to their underlying intent

  or motivation.” Id. at 397. This requires careful attention to the facts and

  circumstances of each particular case, including the severity of the crime at issue,

  whether the suspect poses an immediate threat to the safety of the officers or

  others, and whether [the suspect] is actively resisting arrest or attempting to evade

  arrest by flight.” Id. “[T]he most important factor under Graham is whether the

  suspect posed an immediate threat to the safety of the officers or others.” C.V. v.

  City of Anaheim, 823 F.3d 1252, 1255 (9th Cir. 2016) (internal quotation marks

  omitted).

        In light of the evidence before the Court, however favorably it may be

  construed in favor of Stroeve, Yorita did not engage in excessive force in arresting

  Stroeve (either during or after the arrest) on June 13, 2017. Instead, construing

  the evidence in the light most favorable to Stroeve, the evidence shows that (1)

  after Yorita attempted to arrest Stroeve, a struggle ensued, (2) during the struggle,


                                             5
Case 1:19-cv-00191-DKW-KJM Document 64 Filed 08/10/20 Page 6 of 7                       PageID #: 595




  Stroeve obtained possession of Yorita’s metal baton and then hit Yorita on the

  forehead with it, (3) both Yorita and Stroeve suffered injuries during the struggle,

  and (4) no further physical violence occurred after Stroeve was placed in

  handcuffs. Given that the injuries Stroeve suffered and the force used to inflict

  them are unidentified in the evidence beyond the natural force produced by a

  struggle, any force Yorita used cannot have been objectively unreasonable under

  the circumstances established here. This is especially so in light of the evidence

  that Yorita was struck on the forehead by Stroeve during their struggle. See C.V.,

  823 F.3d at 1255 (stating that the most important factor is the threat to the safety of

  an officer or others). Further, because, in the Complaint, this claim appears to

  have been premised upon acts occurring after Stroeve’s arrest (rather than during

  the same), the Court notes that the only evidence in the record is that no forceful

  acts occurred after Stroeve’s arrest.2 Therefore, the Court cannot find that force

  was used in that respect, let alone excessive force.




  2
   Although it is not the Court’s responsibility to comb the entire record for evidence in support of
  Plaintiff’s claim, the Court notes that, even after reviewing the first two motions for summary
  judgment in this case, other than a picture of himself in a hospital bed, Stroeve has not submitted
  any evidence either in opposition to Defendant’s first motion for summary judgment or in
  support of his own motion for summary judgment. See generally Dkt. Nos. 30, 30-1, 44.

                                                   6
Case 1:19-cv-00191-DKW-KJM Document 64 Filed 08/10/20 Page 7 of 7                     PageID #: 596




         With that being the case, and with Defendant having met his “initial

  responsibility” on summary judgment, see Celotex, 477 U.S. at 323, without any

  opposition, the Court GRANTS the motion for summary judgment.3

                                        CONCLUSION

         For the reasons set forth herein, the motion for summary judgment, Dkt. No.

  52, is GRANTED. The Clerk is instructed to enter final judgment in favor of all

  defendants pursuant to this Order and Dkt. No. 4.

         IT IS SO ORDERED.

         DATED: August 10, 2020 at Honolulu, Hawai‘i.




  Eric M. Stroeve v. Lance Yorita; Civil No. 19-00191 DKW-KJM; ORDER (1)
  GRANTING MOTION FOR SUMMARY JUDGMENT, AND (2)
  DIRECTING ENTRY OF FINAL JUDGMENT IN FAVOR OF
  DEFENDANTS



  3
   The Court notes that Defendant’s evidence is further supported by Plaintiff’s failure to respond
  to any of Defendant’s requests for admission (Dkt. No. 53-3), which, as a result, are thus deemed
  admitted. See Fed.R.Civ.P. 36(a)(3).

                                                  7
